Citation Nr: 1015375	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of malaria.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to 
August 1970 with service in the Republic of Vietnam from 
December 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the Veteran's claim was previously 
before it in January 2009 at which time the Board rendered a 
decision denying the reopening of the Veteran's claims for 
service connection for PTSD and residuals of malaria.  The 
Veteran appealed that denial to the Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court vacated the January 2009 decision and 
remanded the Veteran's claims back to the Board by order 
issued in November 2009.

The merits of the claims for service connection for PTSD and 
residuals of malaria are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In February 1996, the Board denied service connection for 
PTSD and residuals of malaria.  Reconsideration has not been 
ordered by the Chairman of the Board. Therefore, that 
decision is final.

2.  Evidence received subsequent to the February 1996 Board 
decision in support of the Veteran's claims to reopen for 
service connection for PTSD and residuals of malaria is new 
and material.




CONCLUSIONS OF LAW

1.  The February 1996 Board decision that denied service 
connection for PTSD and residuals of malaria is final.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received, and the 
Veteran's claims for service connection for PTSD and 
residuals of malaria are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for 
service connection for PTSD and residuals of malaria and 
remands the merits of said claims for further development.  
The reopening of the Veteran's claims represents a partial 
grant of the benefits sought on appeal and a decision on the 
merits of the claims deferred.  Thus, no discussion of VA's 
duty to notify and assist is necessary.

In February 1996, the Board denied the Veteran's claim for 
service connection for PTSD and residuals of malaria.  This 
decision became final February 16, 1996, and the Chairman of 
the Board has not ordered reconsideration of this decision to 
date.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  "New" evidence is defined as evidence not 
previously submitted to agency decision maker, and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

The evidence received subsequent to the last final decision, 
February 1996 in the present case, is presumed credible for 
the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

PTSD

In February 1996, the Board denied the Veteran's PTSD claim 
because the diagnosis of PTSD was unsubstantiated by any 
verified stressor.  At the time of the previous final denial, 
the Board considered the service medical records, service 
personnel records, the Veteran's stressor statements, 
transcript of a hearing conducted at the Wichita RO in June 
1994, VA treatment records from January 1993 to June 1993, a 
VA examination report dated in April 1993, and a March 1995 
response from the U.S. Army & Joint Services Environmental 
Support Group (ESG).

Evidence submitted after the February 1996 Board decision 
included VA treatment records dated from January 1997 to 
August 2008 and a DD215 with a transmittal sheet dated in 
August 1996.  In the Joint Motion for Remand ratified by the 
Court, the parties agreed that certain changes made to the 
Veteran's DD214 by the DD215 - specifically the change of 
adding three bronze service stars to the Vietnam Service 
Medal - may be an indication of combat service especially in 
light of the Veteran's statements that he saw American and 
Vietnamese casualties while serving in Vietnam.

The Board finds that the parties to the Joint Motion for 
Remand agreed that the DD215 raised a reasonable possibility 
of substantiating the claim for service connection for PTSD 
and, therefore, it should be considered new and material 
evidence.  Therefore, the Board reopens the Veteran's claim 
for service connection for PTSD.  However, the Board finds 
that remand is necessary for the RO to consider in the first 
instance the DD215, and for it to provide any necessary 
additional development to verify the Veteran's allegations of 
having served in combat in Vietnam.  

Residuals of Malaria

In February 1996, the Board denied the Veteran's claim for 
service connection for residuals of malaria because the 
evidence failed to show the Veteran, in fact, had malaria in 
service or any current residual thereof.  At the time of the 
previous final denial, the Board considered the service 
medical records, service personnel records, the Veteran's 
stressor statements, transcript of a hearing conducted at the 
Wichita RO in June 1994, and VA treatment records from 
January 1993 to June 1993.

Evidence submitted after the February 1996 Board decision 
consists of VA treatment records dated from January 1997 to 
August 2008.  In the Joint Motion for Remand ratified by the 
Court, the parties agreed that certain statements made by the 
Veteran seen in the VA treatment records giving a history of 
having malaria in service and an April 1999 impression of 
"history of malaria, remote" by the examiner who conducted 
an Agent Orange Registry Examination should be presumed 
credible for reopening the Veteran's claim for service 
connection for residuals of malaria.

The Board finds that the parties to the Joint Motion for 
Remand agreed that the above evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for residuals of malaria and, therefore, it should 
be considered new and material evidence.  Therefore, the 
Board reopens the Veteran's claim for service connection for 
residuals of malaria.  However, the Board finds that 
additional development is needed before it can proceed to 
adjudicate the merits of the Veteran's claim.  Thus, remand 
is appropriate.




ORDER

New and material evidence having been presented, the 
Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD) is reopened and, to that extent only, 
the appeal is granted.

New and material evidence having been presented, the 
Veteran's claim for service connection for residuals of 
malaria is reopened and, to that extent only, the appeal is 
granted.


REMAND

The merits of the Veteran's claims for service connection for 
PTSD and residuals of malaria are remanded for additional 
consideration by the RO.

PTSD

The Veteran has alleged that he was in combat in Vietnam, and 
that he saw American and Vietnamese casualties.  (See June 
1994 RO hearing transcript.)  As agreed to in the Joint 
Motion for Remand, the addition of three bronze service stars 
to the Vietnam Service Medal (see DD215) is indicative of 
possible combat service.  

It does not appear that the RO has addressed in the first 
instance whether such an award is indicative of combat 
service in Vietnam.  Thus, on remand, the RO should consider 
this award along with the Veteran's contentions of being in 
combat and seeing casualties.  Any additional development 
necessary to corroborate the Veteran's allegations should be 
undertaken.

Residuals of Malaria

Remand for VA examination is warranted.  Medical evidence 
does not show that the Veteran currently has any residuals of 
malarial; however, the Veteran has alleged that, since 
service, he has had recurrences of symptoms similar to those 
he had in service at the time he says he was treated for 
malaria.  (See transcript of June 1995 RO hearing.)

The Board notes that the service treatment records show that 
the Veteran was hospitalized from April 22nd to May 2nd in 
1970 for symptoms of fever, chills, sore throat, headache, 
dysuria and back pain.  It was noted the Veteran had been in 
a nonendemic area for malaria; thus, although history was 
compatible with malaria, it was thought doubtful that was the 
cause of the Veteran's symptoms.  Record of hospitalization 
indicates that multiple malaria smears were negative.  The 
final assessment was pharyngitis, organism unknown.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's statements as to recurrence of similar symptoms 
to those he had in service are sufficient to establish a 
reasonable possibility of the presence of a current 
disability.  However, his statements are not competent to 
establish an actual diagnosis of malaria recurrence or to 
link the current symptoms to those he had in service.  Thus, 
VA examination is needed to determine first whether the 
Veteran actually has residuals of malaria or of the illness 
he had in service, and, if so, whether any current residuals 
are related to the malaria or other illness in service.

Accordingly, this case is REMANDED for the following:

1.  Conduct any additional development 
necessary to corroborate the Veteran's claim 
that he was in combat while serving in the 
Republic of Vietnam.

2.  Schedule the Veteran for a VA examination 
related to his claim for service connection 
for residuals of malaria.  The claims file 
must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that said review has been accomplished.

All diagnostic tests and/or studies should be 
conducted to determine whether the Veteran 
has residuals from malaria.  After reviewing 
the claims file and examining the Veteran, 
the examiner should render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that any current residuals are related to any 
disease or injury incurred during service, 
specifically whether from malaria or the 
illness incurred in service in April 1970.  
In rendering an opinion, the examiner must 
address the Veteran's statements as to a 
continuity of symptoms.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  

3.  Thereafter, the Veteran's claims should 
be readjudicated.  In readjudicating the 
Veteran's claim for service connection for 
PTSD, the RO must adjudicate whether the 
Veteran is a combat veteran based on all the 
evidence of record including receipt of the 
Vietnam Service Medal with three Bronze 
Service Stars.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should be 
returned to this Board for further appellate 
review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


